DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 11/29/2021.
Claims 4, 8, and 12 are cancelled.
Claims 1-3, 5-7, and 9-11 are pending.
Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 112(b).
Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dutkowski (US Patent Pub 2019/0005395) of record, in view of De Sousa Webber (US Patent Pub 2018/0113676), in view of Kaku et al. (US Patent Pub 2007/0067157).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “classifying the plurality of reference papers as relevant and irrelevant” and continues to recite limitations for relevant reference papers.  It is unclear how a reference paper can be 
Claim 1 further recites “relation term” in quotes in the second to last limitation.  It is unclear what the intention of the quotes is for and renders the limitation indefinite because the limitation may be interpreted as optional or as having a different meaning than intended.  Clarification is required.
Claims 5 and 9 are each rejected for the same reasons as claim 1.
The remaining claims are rejected because they depend on a rejected claim.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dutkowski (US Patent Pub 2019/0005395) of record, in view of De Sousa Webber (US Patent Pub 2018/0113676) (DeSousa Webber), in view of Kaku et al. (US Patent Pub 2007/0067157) (Kaku).
In regards to claim 1, Dutkowski discloses a processor implemented method for data extraction, comprising:
a.	collecting a plurality of reference papers from at least one associated source via one or more hardware processors (Dutkowski at Fig. 1; para. 0032)1;
c.	for each relevant reference paper:
(3)	determining whether each of the plurality of clauses contain at least one relation term, wherein the relation term is at least one of a bi-directional term or a uni-directional term (Dutkowski at paras. 0032-33, 0038)2; and
(4)	extracting a plurality of qualitative relations and a plurality of quantitative relations from each clause determined as containing the at least one relation term (Dutkowski at paras. 0032-33)3, wherein the extracted plurality of qualitative relations and plurality of quantitative relations are used to create domain dictionaries and ontologies.  Dutkowski at para. 0057.4
Dutkowski does not expressly disclose (1) the plurality of reference papers are collected using at least a plurality of crawlers, (2) classifying the plurality of reference papers as relevant and irrelevant based on a preprocessed training data, via the one or more hardware processors, (3) identifying a plurality of relevant sections in the relevant reference paper based on tf-idf technique, (4) preprocessing the plurality of relevant sections, by performing conversion of complex sentences within the relevant sections into simple sentences, and cleaning of special characters, (5) selecting a plurality of candidate sentences from each preprocessed relevant section, and (6) identifying a plurality of clauses from each of the plurality of candidate sentences.  
Dutkowski does disclose analyzing sentences to determine entities and entity measurements.  Dutkowski at para. 0055.
DeSousa Webber discloses a system and method for identifying similar documents based on sparse distributed representations generated from the documents.  DeSousaWebber at abstract.  (1) The method includes retrieving a wet of data documents, for example, by a web crawler.  DeSousaWebber at para. 0228.  (2) The method includes using a training corpus to cluster (i.e., classify) documents in accordance with the training data comprised of preprocessed specialized documents.  In other words, clusters are comprised of documents that are relevant to the subject matter of the specialized documents (i.e., classifying … as relevant and irrelevant based on preprocessed training data).  DeSousa Webber at para. 0141. (3) The method further includes identifying data items within documents.  Data items can be strings of any type.  DeSousaWebber at paras. 0041-42.  The method uses tf-idf to reflect how important a data item is to a given document to identify the most relevant data items (i.e., identifying a plurality of relevant sections).  DeSousa Webber at para. 0055.  (4)-(6) The method then preprocessing the documents (i.e., preprocessing the plurality of relevant sections) by segmenting each document into terms (i.e., clauses) and sentences, standardizing punctuations and eliminating or converting undesired characters (i.e., cleaning special characters).  DeSousa Webber at paras.  0054-55.  DeSousa Webber also discloses storing a simplified version of a data item, which is interpreted as simplifying a complex sentence.  DeSousa Webber at para. 0050. 
Dutkowski and DeSousa Webber are analogous art because they are both directed to the same field of endeavor of analyzing and processing documents to extract information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dutkowski by adding the features of the plurality of reference papers are collected using at least a plurality of crawlers, classifying the plurality of reference papers as relevant and irrelevant based on a preprocessed training data, via the one or more hardware processors, identifying a plurality of relevant sections in the relevant reference paper based on tf-idf technique, preprocessing the plurality of relevant sections, by performing co-reference resolution, hypernym-hyponym replacements, conversion of complex sentences within the relevant sections into simple sentences, and cleaning of special characters, selecting a plurality of candidate sentences from each preprocessed relevant section, and identifying a plurality of clauses from each of the plurality of candidate sentences, as disclosed by DeSousa Webber.
The motivation for doing so would have been to create more useful document vectors to identify the most relevant data items of a document in a set of documents.  DeSousa Webber at para. 0055.
Dutkowski in view of DeSousaWebber does not expressly disclose the preprocessing the plurality of relevant sections includes performing abbreviation expansion, co-reference resolution, and hypernym-hyponym replacements.  
Kaku discloses a system and method for automatically extracting interesting phrases from a large dynamic corpus.  Documents can be retrieved via web crawler (Kaku at para. 0010) from a variety of sources.  The method includes a method to tokenize the documents and perform preprocessing.  Preprocessing of the documents includes expanding abbreviations and disambiguates references to anchor phrases (i.e., coreference resolution).  Kaku at paras. 0042, 0067.  Kaku further discloses using a predefined list of compound phrase and combines tokens within specified vicinity representing a compound phrase (i.e., hypernym-hyponym replacement).  Kaku at para. 0072. 
Dutkowski, DeSousa Webber, and Kaku are analogous art because they are all directed to the same field of endeavor of analyzing and processing documents to extract information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dutkowski in view of DeSousa Webber by adding the features of disclose the preprocessing the plurality of relevant sections includes performing abbreviation expansion, co-reference resolution, and hypernym-hyponym replacements, as disclosed by Kaku.  Much like Dutkowski and DeSousa Webber, Kaku is related to processing documents to extract information.  Therefore, one of ordinary skill in the art would have utilized the additional preprocessing methods disclosed by Kaku.
The motivation for doing so would have been to convert the retrieved text, which can be from different sources, into a form that can be properly analyzed by the system.  Kaku at para. 0039.

In regards to claim 2, Dutkowski in view of DeSousa Webber and Kaku discloses the method as claimed in claim 1, wherein extracting the plurality of qualitative relations comprising:
a.	determining type of the at least one relation term as one of the bidirectional term or the uni-directional term (Dutkowski at paras. 0022, 0071, 0073, 0085)5;
b.	for the bidirectional relation term:
	i.	identifying nature of the relation term (Dutkowski at para. 0088)6; and
	ii.	extracting variables and relations based on the identified nature of the relation term (Dutkowski at paras. 0059, 0071)7; and
c.	for the uni-directional relational term:
i.	extracting the variables and relations between the variables based on the relation term.  Dutkowski at paras. 0059, 0071.8
In regards to claim 3, Dutkowski in view of DeSousa Webber and Kaku discloses the method as claimed in claim 1, wherein extracting the plurality of quantitative relations comprises:
a.	processing each clause, comprising:
i.	extracting a plurality of relation quantifiers from the clause (Dutkowski at para. 0059); and
	ii.	attaching the plurality of relation quantifiers to corresponding variables.  Dutkowski at para. 0059.9
In regards to claim 5, Dutkowski discloses a system for data extraction, comprising:
a.	one or more hardware processors (Dutkowski at para. 0109);
b	one or more communication interfaces (Dutkowski at para. 0109);
c.	a relation minder module (Dutkowski at Fig. 1)10; and
d.	one or more memory modules storing a plurality of instructions, wherein the plurality of instructions when executed cause the one or more hardware processors (Dutkowski at paras. 0108-109) to:
i.	collect a plurality of reference papers from at least one associated source (Dutkowski at Fig. 1; para. 0032)11;
iii.	 for each relevant reference paper:
	(1)	process the plurality of relevant sections, by:
C.	determining whether each of the plurality of clauses contain at least one relation term using the relation miner module, wherein the relation term is at least one of a bi-directional term or a uni-directional term (Dutkowski at paras. 0032-33, 0038)12; and
D.	extracting a plurality of qualitative relations and a plurality of quantitative relations from each clause determined as containing the at least one relation term using the relation minder module (Dutkowski at paras. 0032-33)13, wherein the extracted plurality of qualitative relations and plurality of quantitative relations are used to create domain dictionaries and ontologies.  Dutkowski at para. 0057.14
Dutkowski does not expressly disclose (1) the plurality of reference papers are collected using at least a plurality of crawlers, (2) classifying the plurality of reference papers as relevant and irrelevant based on a preprocessed training data, via the one or more hardware processors, (3) identifying a plurality of relevant sections in the relevant reference paper based on tf-idf technique, (4) preprocessing the plurality of relevant sections, by performing conversion of complex sentences within the relevant sections into simple sentences, and cleaning of special characters, (5) selecting a plurality of candidate sentences from each preprocessed relevant section, and (6) identifying a plurality of clauses from each of the plurality of candidate sentences.  
Dutkowski does disclose analyzing sentences to determine entities and entity measurements.  Dutkowski at para. 0055.
DeSousa Webber discloses a system and method for identifying similar documents based on sparse distributed representations generated from the documents.  DeSousaWebber at abstract.  (1) The method includes retrieving a wet of data documents, for example, by a web crawler.  DeSousaWebber at para. 0228.  (2) The method includes using a training corpus to cluster (i.e., classify) documents in accordance with the training data comprised of preprocessed specialized documents.  In other words, clusters are comprised of documents that are relevant to the subject matter of the specialized documents (i.e., classifying … as relevant and irrelevant based on preprocessed training data).  DeSousa Webber at para. 0141. (3) The method further includes identifying data items within documents.  Data items can be strings of any type.  DeSousaWebber at paras. 0041-42.  The method uses tf-idf to reflect how important a data item is to a given document to identify the most relevant data items (i.e., identifying a plurality of relevant sections).  DeSousa Webber at para. 0055.  (4)-(6) The method then preprocessing the documents (i.e., preprocessing the plurality of relevant sections) by segmenting each document into terms (i.e., clauses) and sentences, standardizing punctuations and eliminating or converting undesired characters (i.e., cleaning special characters).  DeSousa Webber at paras.  0054-55.  DeSousa Webber also discloses storing a simplified version of a data item, which is interpreted as simplifying a complex sentence.  DeSousa Webber at para. 0050. 
Dutkowski and DeSousa Webber are analogous art because they are both directed to the same field of endeavor of analyzing and processing documents to extract information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dutkowski by adding the features of the plurality of reference papers are collected using at least a plurality of crawlers, classifying the plurality of reference papers as relevant and irrelevant based on a preprocessed training data, via the one or more hardware processors, identifying a plurality of relevant sections in the relevant reference paper based on tf-idf technique, preprocessing the plurality of relevant sections, by performing co-reference resolution, hypernym-hyponym replacements, conversion of complex sentences within the relevant sections into simple sentences, and cleaning of special characters, selecting a plurality of candidate sentences from each preprocessed relevant section, and identifying a plurality of clauses from each of the plurality of candidate sentences, as disclosed by DeSousa Webber.
The motivation for doing so would have been to create more useful document vectors to identify the most relevant data items of a document in a set of documents.  DeSousa Webber at para. 0055.
Dutkowski in view of DeSousaWebber does not expressly disclose the preprocessing the plurality of relevant sections includes performing abbreviation expansion, co-reference resolution, and hypernym-hyponym replacements.  
Kaku discloses a system and method for automatically extracting interesting phrases from a large dynamic corpus.  Documents can be retrieved via web crawler (Kaku at para. 0010) from a variety of sources.  The method includes a method to tokenize the documents and perform preprocessing.  Preprocessing of the documents includes expanding abbreviations and disambiguates references to anchor phrases (i.e., coreference resolution).  Kaku at paras. 0042, 0067.  Kaku further discloses using a predefined list of compound phrase and combines tokens within specified vicinity representing a compound phrase (i.e., hypernym-hyponym replacement).  Kaku at para. 0072. 
Dutkowski, DeSousa Webber, and Kaku are analogous art because they are all directed to the same field of endeavor of analyzing and processing documents to extract information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dutkowski in view of DeSousa Webber by adding the features of disclose the preprocessing the plurality of relevant sections includes performing abbreviation expansion, co-reference resolution, and hypernym-hyponym replacements, as disclosed by Kaku.  Much like Dutkowski and DeSousa Webber, Kaku is related to processing documents to extract information.  Therefore, one of ordinary skill in the art would have utilized the additional preprocessing methods disclosed by Kaku.
The motivation for doing so would have been to convert the retrieved text, which can be from different sources, into a form that can be properly analyzed by the system.  Kaku at para. 0039.

Claims 6 and 7 are essentially the same as claims 2 and 3, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claims 9-11 are essentially the same as claims 1-3, respectively, in the form of a non-transitory computer readable medium (Dutkowski at para. 0108).  Therefore, they are rejected for the same reasons.

Response to Amendment
Specification
Applicant’s amendment to the abstract and specification is acknowledged.  Applicant stated a review of the specification was performed and no errors were found.  Consequently, objection to the specification is withdrawn.

Rejection of Claims 1-12 under 35 U.S.C 112(b)
Claims 4, 8, and 12 are cancelled rendering their rejections moot.
Applicant’s amendment to claims 1-3, 5-7, and 9-11 is acknowledged.  However, Applicant’s amendment do not address all the issues raised by the examiner.
In regards to the first issue raised, Applicant amended the limitation to recite the classifying is “based on a preprocessed training data.”  However, this does not address the issue of classifying papers as “relevant and irrelevant”.  A paper cannot be both relevant and irrelevant at the same time.
In regards to the second issue raised, Applicant amended the limitation to recite “wherein the relation term is at least one of a bidirectional term or a uni-directional term.”  However, this does not address the issue of the meaning of the quotes around the limitation “relation term”.  Examiner suggests removing the quotes around “relation term” unless their usage is intended to convey a particular meaning, which should be explained.    
Consequently, the rejection to claims 1-3, 5-7, and 9-11 under 35 U.S.C. 112(b) is maintained.      

Response to Arguments
Rejection of Claims 1-12 under 35 U.S.C 101
Claims 4, 8, and 12 are cancelled rendering their rejections moot.
Applicant’s amendment to claims 1-3, 5-7, and 9-11 is acknowledged and Applicant’s arguments have been fully considered and are persuasive.  Consequently, the rejection to claims 1-3, 5-7, and 9-11 under 35 U.S.C. 101 is withdrawn.

Rejection of claims 1-12 under 35 U.S.C. 103
Claims 4, 8, and 12 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 1-3, 5-7, and 9-11 under 35 U.S.C. 103, have been fully considered and they are persuasive in that Dutkowski in view of Duffy and Nakao does not expressly disclose (1) “classifying … based on preprocessed training data,” (2) “identifying a plurality of relevant sections … based on tf-IDF,” and (3) “pre-processing the plurality of relevant sections …” as newly recited in the independent claims.  
However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on DeSousa Webber and Kaku.  Both DeSousaWebber and Kaku disclose systems and methods to process documents and text, preprocessing and identifying relevant pieces, such as phrases and entities.  Preprocessing includes such steps as special character clean up, abbreviation expansion, and sentence simplification, as set forth in the rejection above.
The new grounds of rejection still rely on Dutkowski for the aspects relating to extraction relations to create domain dictionaries and ontologies.  With regards to these limitations, Applicant alleges Dutkowski fails to disclose (1) “determining whether each of the plurality of clauses contain at least one relation term, wherein the relation term is at least one of a bidirectional term or a unidirectional term,” (2) “extracting a plurality of qualitative relations and a plurality of quantitative relations from each clause determined as containing the at least one relation term, wherein the extracted plurality of qualitative relations and the plurality of quantitative relations are used to create domain dictionaries and ontologies.”  Remarks at 25-26.  The Examiner respectfully disagrees.  
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, descriptions in the specification are not to be read into the claims.  MPEP 2111.
In regards to limitation (1), Applicant does not provide any explanation as to why the limitation distinguishes over Dutkowski.  Applicant essentially quotes cited paragraph 0032 of Dutkowski and emphasizes certain sentences without any additional explanation.  Remarks at 25-26.  Limitation (1) requires determining whether a clause contains a relation term, wherein a relation term is at least one of a bidirectional term or a unidirectional term.  As noted by Applicant, Dutkowski discloses an inference engine that infers or mines relations from unstructured documents and texts (i.e., determining whether a clause contains a relation term).  Dutkowski at paras. 0032-33.  Relations also have some direction (i.e., at least one of bidirectional or unidirectional).  Dutkowski at para. 0038.  For at least these reasons, Dutkowski discloses limitation (1).
In regards to limitation (2), Applicant also does not provide any explanation as to why the limitation distinguishes over Dutkowski and relies on the same quoted para. 0032 of Dutkowski.  Limitation (2) requires extracting a plurality of qualitative relations and a plurality of quantitative relations and using them to create domain dictionaries and ontologies.  As discussed above, Dutkowski discloses inferring and mining relations from unstructured documents and texts.  These relations are between entities and entity measurements.  Dutkowski at para. 0032.  Relations between entities tend to be qualitative relations and relations between entity measurements tend to be quantitative.  Furthermore, Dutkowski discloses a relation view that shows a value representing whether a relation is quantitative or qualitative.  Dutkowski at para. 0065.  Thus, Dutkowski discloses extracting a plurality of qualitative relations and a plurality of quantitative relations from each clause determined as containing the at least one relation term.  In regards to using the inferred and mined relations to create domain dictionaries and ontologies, Dutkowski discloses storing relations in the database of relations and can be filtered before integration into a knowledge base or passing certain criteria.  These databases/knowledge base are for particular domains and ontologies.  Dutkowski at paras. 0057-59.  For at least these reasons, Dutkowski discloses limitation (2).
For at least these reasons, Dutkowski discloses limitations (1) and (2).  In view of Applicant’s amendments, new grounds of rejection are set forth above as discussed.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Konig et al. (US Patent 6,981,040) discloses a system and method for providing personalized services based on analyzing documents and user interactions.
Ramer et al. (US Patent Pub 2007/0094042) discloses a system and method for content placement on a mobile facility using document analysis and TF-IDF.
Xie et al. (US Patent Pub 2009/0024598) discloses a system and method for information sorting and retrieval using language models and statistics.
Freire et al. (US Patent Pub 2009/0210407) discloses a system and method for adaptive discovery of content on a network using a crawler to find relevant information.
Freire et al. (US Patent Pub 2009/0210406) discloses a system and method for clustering identified form using a crawler and document analysis for clustering.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Le/
Examiner, Art Unit 2163






	
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 The system receives data, documents, and text (i.e., collecting a plurality of papers) in a system pertaining to biological or medical entities (i.e., reference papers).  The data, documents, and texts are received from at least one associated source, as shown in Fig. 1.
        2 The system uses an inference engine to infer relations between entities or measurements in the data.  Text mining can be used to infer (i.e., determining whether each of the plurality of clauses contain at least one relation term) and extract the relations to be integrated (i.e., stored) in a database or knowledgebase.  Relations also have a direction (i.e., at least one of bi-directional or unidirectional).
        3 Relations are extracted from the data via text mining inferring and extraction.  The relations can be between entities (i.e., qualitative relations) or entity measurements (i.e., quantitative relations).  
        4 The relations are extracted to create a database for the ontology (i.e., domain dictionaries and ontologies).
        5 Dutkowski discloses a relation having a relation type and a direction.  Relations can be directional (i.e., unidirectional) or undirected (i.e., bidirectional).
        6 The type of bidirectional relation is determined, whether it is physical protein-protein or functional interaction (i.e., identifying nature of the relation term).
        7 Relations are stored in the knowledgebase/database and are mapped to columns (i.e., variables) of similar relations (i.e., based on the identified nature of the relation term).
        8 Directed relations are stored the same way as undirected relations in that they are mapped (i.e., extracting…) to columns of the database (i.e., variables).
        9 Relations between entity measurements (i.e., quantitative relations) are extracted from the data/documents and stored in the relation database where entity measurements (i.e., quantifiers) are mapped to columns (i.e., variables).  The relations can also be mapped to a graph where entity measurements (i.e., quantifiers) are mapped to nodes (i.e., corresponding variables).
        10 The system comprises various engines for inferring and extracting relations (i.e., relation miner module).
        11 The system receives data, documents, and text (i.e., collecting a plurality of papers) in a system pertaining to biological or medical entities (i.e., reference papers).  The data, documents, and texts are received from at least one associated source, as shown in Fig. 1.
        12 The system uses an inference engine to infer relations between entities or measurements in the data.  Text mining can be used to infer (i.e., determining whether each of the plurality of clauses contain at least one relation term) and extract the relations to be integrated (i.e., stored) in a database or knowledgebase.  Relations also have a direction (i.e., at least one of bi-directional or unidirectional).
        13 Relations are extracted from the data via text mining inferring and extraction.  The relations can be between entities (i.e., qualitative relations) or entity measurements (i.e., quantitative relations).
        14 The relations are extracted to create a database for the ontology (i.e., domain dictionaries and ontologies).